NO. 12-05-00412-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: R. WAYNE JOHNSON,                        §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            Relator R. Wayne Johnson has filed a pro se petition for writ of mandamus complaining that
the trial judge has failed to comply with the Code of Judicial Conduct and has failed to rule on his
motion for sanctions against opposing counsel.  Based upon our review of the petition and the record
before us, we hold that Johnson has not shown himself entitled to the relief requested.  Accordingly,
the petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
 
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice


Opinion delivered December 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.







(PUBLISH)